UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-03171 ­­ Value Line U.S. Government Securities Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: August 31, 2011 Date of reporting period: February 28, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 2/28/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 220 East 42nd Street, 6th Floor New York, NY 10017-5891 S E M I - A N N U A L R E P O R T F e b r u a r y 2 8 , 2 0 1 1 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Securities LLC 220 East 42nd Street, 6th Floor New York, NY 10017-5891 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary Value Line U.S. Government Securities Fund, Inc. This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00079934 Value Line U.S. Government Securities Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended February 28, 2011. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six-month period that ended on February 28, bond prices fell and interest rates rose among both short and long-term maturities. The yield on the short-term 5-year U.S. Treasury note increased from 1.33% to 2.14%. The yield on the longer-term 10-year U.S. Treasury note climbed from 2.47% to 3.43%. Interest rates rose in response to a stronger economy as well as further monetary expansion from the Federal Reserve Board. This further action by the Fed to stimulate economic growth raised inflationary fears, putting particular pressure on longer-term interest rates. For the period your fund lost 1.43%, modestly lagging its benchmark, Barclay’s 50% Government/ 50% Mortgage Index, which lost 1.10%(1). In October of 2010 intermediate interest rates reached their lowest levels ever. The yield on the 5-year Treasury note fell near 1%. At this point we felt yields were very unattractive, providing almost a negative return after inflation was factored out. We believed that interest rates could not sustain these levels and would rise, bringing down bond prices. Therefore, we reduced the risk of the Fund and became more defensive. However, we were early in our predictions and although the Fund’s value did rise, we did not gain as much ground as our Index. By November, our predictions proved correct as interest rates started to climb, rising 80 basis points by the end of the Fund’s period, February 28, 2011. As a result, from November until the present, March 29, the Fund has outperformed its index benchmark. Going forward we believe interest rates should continue to maintain an upward bias from a strengthening economy, continued monetary expansion, and pressure from an ongoing supply of U.S. Treasuries that need to be auctioned on a regular basis. Therefore, we will maintain our lower risk profile and add more mortgage -backed securities since they are more defensive than other government sectors. We will continue to maintain our strategy of investing the Fund’s assets in a well-diversified highly rated portfolio of U.S. Treasuries, U.S. government agencies and mortgage-backed securities issued by U.S. government agencies. Additionally, by limiting the average maturity to no more than ten years, we provide a counterweight against gyrating interest rates. Thank you for your confidence in the Fund and we appreciate your continued support. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Senior Portfolio Manager March 29, 2011 The Barclays 50% Government, 50% Mortgage Index represents the intermediate maturities (1-10 years) of the U.S. Treasury and U.S. Agency segment of the fixed-income market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 Value Line U.S. Government Securities Fund, Inc. Securities Fund Shareholders Economic Highlights (unaudited) After a strong rebound in economic growth in the final quarter of 2009, expectations in 2010 for a robust recovery were tempered by the persistence of several economic constraints. Heavy household debt, weak housing prices, and strained state and local budgets all contributed to a disappointing economic performance, and by the 3rd quarter of 2010, GDP growth had slowed to 2.60%. Part of what had changed was a growing belief that unlike in previous recoveries, the economy was not about to ignite. After a more “normal” recession, once the recovery starts the economy is back to where it started in about six months. Generally, an accommodative Federal Reserve policy like the one that has been in place for several years would have had a far greater impact on economic growth than what has been seen in this cycle. This time, other factors have been contributing to a lackluster economy, including debt crises in several European countries, and the expiration of federal stimulus programs like the tax credit for first time home buyers. There have also been meaningful productivity gains among US workers, allowing the economy to grow without significant job creation. Still, while the stock market’s performance in 2010 slowed considerably from the previous year, investors were still rewarded with returns from the S&P 500 at 15.06%. Additionally, Dec. housing numbers were a clear bright spot, with purchases of new homes in the U.S. surging 18% for the month, the biggest jump since 1992. This unexpected surge in housing at yearend did push the economy slightly higher in the final quarter of 2010. The economic crosscurrents from 2010 have continued into the new year. The consumer is increasingly positive, and investor sentiment is decidedly more upbeat. By the end of January 2011, the Dow Jones Industrial Average crossed 12,000 for the first time since June 2008. Rallies in equities, corporate debt and commodities in the first quarter illustrate how much the $12 trillion pumped into the financial system by governments and central banks is spurring economic growth. However, the Fed remains concerned with lackluster job creation, and is likely to stay the course on quantitative easing by completing $600 billion of Treasury purchases through June of this year. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008. It is clear that the Fed is prepared to keep short rates low for an extended period of time in pursuit of meeting its twin mandates for full employment and stable prices. On balance, we believe that economic trends generally are improving, and should provide opportunities for solid returns this year in the capital markets. 3 Value Line U.S. Government Securities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2010 through February 28, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 9/1/10 Ending account value 2/28/11 Expenses paid during period 9/1/10 thru 2/28/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.82% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line U.S. Government Securities Fund, Inc. Portfolio Highlights at February 28, 2011 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Federal Home Loan Bank, 3.63%, 10/18/13 $ $ 4.5 % Federal Home Loan Bank, 5.00%, 12/21/15 $ $ 4.1 % U.S. Treasury Notes, 3.13%, 01/31/17 $ $ 3.8 % U.S. Treasury Bonds, 7.88%, 02/15/21 $ $ 3.4 % Federal Home Loan Mortgage Corporation, 3.00%, 07/28/14 $ $ 2.6 % U.S. Treasury Notes, 3.63%, 02/15/20 $ $ 2.5 % Federal National Mortgage Association, 2.75%, 03/13/14 $ $ 1.9 % Federal Home Loan Mortgage Corporation, 2.50%, 01/07/14 $ $ 1.9 % Federal National Mortgage Association Pool #890121, 5.00%, 03/01/23 $ $ 1.9 % Federal National Mortgage Association, 2.38%, 07/28/15 $ $ 1.8 % Asset Allocation — Percentage of Fund’s Net Assets Coupon Distribution Percentage of Fund’s Investments Less than 4% % 4-4.99% % 5-5.99% % 6-6.99% % 7-7.99% % 5 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) February 28, 2011 Principal Amount Rate Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (76.2%) FEDERAL FARM CREDIT BANK (1.3%) $ Federal Farm Credit Bank % 4/17/14 $ TOTAL FEDERAL FARM CREDIT BANK (Cost $998,570) FEDERAL HOME LOAN BANK (14.0%) Federal Home Loan Bank 5/29/13 Federal Home Loan Bank 10/18/13 Federal Home Loan Bank 11/14/14 Federal Home Loan Bank 12/21/15 Federal Home Loan Bank 10/19/16 Federal Home Loan Bank 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $11,024,208) FEDERAL HOME LOAN MORTGAGECORPORATION (29.3%) Federal Home Loan Mortgage Corporation 9/30/13 Federal Home Loan Mortgage Corporation 1/7/14 Federal Home Loan Mortgage Corporation 7/28/14 Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation REMIC Trust Series R003 Class AG 10/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2892 Class DC 12/15/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 See Notes to Financial Statements. 6 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 % 9/1/18 $ Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 3/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #B18034 4/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation REMIC Trust Series 2773 Class DA 6/15/22 Federal Home Loan Mortgage Corporation Gold PC Pool #G13085 4/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08202 7/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation REMIC Trust Series 3132 Class MA 12/15/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation REMIC Trust Series 3147 Class YE 7/15/24 See Notes to Financial Statements. 7 Value Line U.S. Government Securities Fund, Inc. February 28, 2011 Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #J11587 % 1/1/25 $ Federal Home Loan Mortgage Corporation Gold PC Pool #G13855 6/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation REMIC 6/15/27 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 Federal Home Loan Mortgage Corporation 3/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 3061 Class HA 4/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2878 Class AQ 5/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA 9/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2594 Class OR 6/15/32 Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 1/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $22,942,359) FEDERAL NATIONAL MORTGAGE ASSOCIATION (30.3%) Federal National Mortgage Association Pool #255325 7/1/11 See Notes to Financial Statements. 8 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association % 3/13/14 $ Federal National Mortgage Association 11/20/14 Federal National Mortgage Association 7/28/15 Federal National Mortgage Association Pool #511823 5/1/16 Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG 6/25/16 Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 Federal National Mortgage Association REMIC Trust Series 2003-52 Class KR 7/25/17 Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #257566 1/1/19 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-28 Class KA 3/25/22 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #425239 4/1/28 Federal National Mortgage Association REMIC Trust Series 2003-26 Class AW 4/25/30 Federal National Mortgage Association 5/15/30 Federal National Mortgage Association Pool #568625 1/1/31 Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #573935 3/1/31 See Notes to Financial Statements. 9 Value Line U.S. Government Securities Fund, Inc. February 28, 2011 Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #629297 % 2/1/32 $ Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #769862 2/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769682 3/1/34 Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB 4/25/34 Federal National Mortgage Association Pool #778141 5/1/34 Federal National Mortgage Association Pool #773586 6/1/34 Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #255580 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 Federal National Mortgage Association Pool #943647 7/1/37 Federal National Mortgage Association Pool #AA2531 3/1/39 Federal National Mortgage Association Pool #AA9181 8/1/39 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA 10/25/39 Federal National Mortgage Association Pool #AD1035 2/1/40 See Notes to Financial Statements. 10 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #AD5234 % 7/1/40 $ Federal National Mortgage Association Pool #AD7136 7/1/40 Federal National Mortgage Association Pool #890236 8/1/40 Federal National Mortgage Association Pool #AD8408 8/1/40 Federal National Mortgage Association Pool #AE2078 8/1/40 Federal National Mortgage Association Pool #AD8536 8/1/40 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $23,959,081) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (1.3%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #541349 4/15/31 Government National Mortgage Association Pool #557681 8/15/31 Government National Mortgage Association Pool #548880 12/15/31 Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Pool #605245 6/15/34 TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $984,555) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $59,948,505) U.S. TREASURY OBLIGATIONS (18.3%) U.S. Treasury Notes 11/30/14 U.S. Treasury Notes 2/29/16 U.S. Treasury Notes 4/30/16 U.S. Treasury Notes 8/31/16 U.S. Treasury Notes 1/31/17 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 11/15/19 U.S. Treasury Notes 2/15/20 See Notes to Financial Statements. 11 Value Line U.S. Government Securities Fund, Inc. February 28, 2011 Principal Amount Rate Maturity Date Value $ U.S. Treasury Notes % 8/15/20 $ U.S. Treasury Bonds 2/15/21 TOTAL U.S. TREASURY OBLIGATIONS (Cost $15,064,674) TOTAL INVESTMENT SECURITIES (94.5%) (Cost $74,973,447) REPURCHASE AGREEMENT (6.2%) With Morgan Stanley, 0.13%, dated 02/28/11, due 03/01/11, delivery value $5,100,018 (collateralized by $4,910,000 U.S. Treasury Notes 4.0000%, due 11/15/12 with a value of $5,255,429) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.7%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($82,024,002 ÷ 6,899,823 shares outstanding) $ (1) Adjustable rate security. The rate shown is as of February 28, 2011. See Notes to Financial Statements. 12 Value Line U.S. Government Securities Fund, Inc. Statement of Assets and Liabilities at February 28, 2011 (unaudited) Assets: Investment securities, at value (Cost - $74,973,447) $ Repurchase agreement (Cost - $5,100,000) Cash Interest receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 6,899,823 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($82,024,002 ÷ 6,899,823 shares outstanding) $ Statement of Operations for the Six Months Ended February 28, 2011 (unaudited) Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Auditing and legal fees Printing and postage Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 13 Value Line U.S. Government Securities Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended February 28, 2011 (unaudited) and for the Year Ended August 31, 2010 Six Months Ended February 28, 2011 (unaudited) Year Ended August 31, 2010 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) (2,701,260 ) Net increase/(decrease) in net assets from operations (1,284,176 ) Distributions to Shareholders: Net investment income (1,110,134 ) (2,629,537 ) Net realized gain from investment transactions (1,269,237 ) (554,852 ) Total Distributions (2,379,371 ) (3,184,389 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed (5,278,572 ) (10,771,545 ) Net decrease in net assets from capital share transactions (1,738,712 ) (4,745,943 ) Total Decrease in Net Assets (5,402,259 ) (2,182,436 ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 14 Value Line U.S. Government Securities Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line U.S. Government Securities Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is to obtain maximum income without undue risk to principal. Capital preservation and possible capital appreciation are secondary objectives. The following significant accounting principles are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosure in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Fund’s investments are carried at fair value. With assistance from an independent pricing service (the “Service”) approved by the Board of Directors, portfolio securities are valued at the midpoint between the latest available and representative asked and bid prices on the basis of valuations provided by dealers in such securities. Some of the general factors which may be considered by the dealers in arriving at such valuations include the fundamental analytic data relating to the security and an evaluation of the forces which influence the market in which these securities are purchased and sold. Determination of values may involve subjective judgment, as the actual market value of a particular security can be established only by negotiation between the parties in a sales transaction. If a portfolio security is not priced in this manner, the value is determined on the valuation date by reference to valuations obtained from the Service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. The Service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Other assets and securities for which market valuations are not readily available will be valued at fair value by the Adviser pursuant to policies and procedures adopted by the Board of Directors. At February 28, 2011, there were no securities that had been fair valued. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 - Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 15 Value Line U.S. Government Securities Fund, Inc. February 28, 2011 The following table summarizes the inputs used to value the Fund’s net assets as of February 28, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
